         Case 5:19-cv-00721-OLG Document 29 Filed 03/31/21 Page 1 of 11
                                                                                          FILED
                                                                                      March 31, 2021
                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                   WESTERN DISTRICT OF TEXAS
                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS                                                         JU
                                                                                BY: ________________________________
                                SAN ANTONIO DIVISION                                                    DEPUTY


DORA ALEXANDER,                                  '
                                                 '
        Plaintiff,                               '
                                                 '
                                                 '
v.                                               '   Civil No. SA-19-cv-0721-OLG
                                                 '
WAL-MART, INC. and WAL-MART                      '
STORES TEXAS, LLC,                               '
                                                 '
        Defendants.                              '

                          MEMORANDUM OPINION AND ORDER

       On this day, the Court considered the Motion for Summary Judgment filed by Defendant

Wal-Mart, Inc. (docket no. 22) and the Motion for Partial Summary Judgment filed by Defendant

Wal-Mart Stores Texas, LLC (docket no. 23) (collectively, the “Motions”). Having considered the

Motions, the parties’ briefing and the summary judgment evidence, the Court finds that Defendant

Wal-Mart, Inc.’s motion should be granted and Wal-Mart Stores Texas, LLC’s motion should be

granted in part and denied in part.1

                                        BACKGROUND

       This case involves claims related to bodily injuries allegedly suffered by Plaintiff Dora

Alexander (“Plaintiff”) when she slipped and fell on October 17, 2017 while shopping at a

“Walmart Supercenter” store located at 1603 Vance Jackson Road, San Antonio, Texas 78213 (the

“Premises” or the “Walmart Supercenter”). In this case, Plaintiff asserts claims for (i) general




1
 Also before the Court is Defendant Wal-Mart Stores Texas, LLC’s Motion to Strike Plaintiff’s
Response. See docket no. 25. For the reasons set forth in note 10, infra, that motion will be denied
as moot.
         Case 5:19-cv-00721-OLG Document 29 Filed 03/31/21 Page 2 of 11



negligence, (ii) premises liability, and (iii) negligent undertaking against both Wal-Mart, Inc.

(“Wal-Mart, Inc.”) and Wal-Mart Stores Texas, LLC (“Wal-Mart LLC”).

       On November 20, 2020, Wal-Mart, Inc. filed a Motion for Summary Judgment in which

Wal-Mart, Inc. seeks summary judgment as to each of Plaintiff’s claims. See docket no. 22. Wal-

Mart, Inc.’s motion contends that it is entitled to summary judgment because Plaintiff has no

evidence that Wal-Mart, Inc. owned or operated the Premises and/or otherwise owed a duty to

Plaintiff at the time of the incident. See id. On the same date, Wal-Mart LLC filed a Motion for

Partial Summary Judgment in which Wal-Mart LLC seeks summary judgment as to Plaintiff’s

general negligence and negligent undertaking claims. See docket no. 23. That motion argues that,

under Texas law, a claim that is based on a premise’s condition (rather than on a negligent activity)

may be asserted only as a premises liability claim and not as a general negligence or negligent

undertaking claim. See id. On December 23, 2020, more than two weeks after Plaintiff’s deadline

to respond to the motions, Plaintiff filed a response brief. See docket no. 24. Plaintiff’s response

brief does not respond to Wal-Mart, Inc.’s arguments or motion, and instead only responds to Wal-

Mart LLC’s request for partial summary judgment. See id. On December 30, 2020, Wal-Mart LLC

filed a Motion to Strike Plaintiff’s Response, and in the alternative, a reply brief in support of its

Motion for Partial Summary Judgment. See docket no. 25.

                                      LEGAL STANDARD

       Under the Federal Rules of Civil Procedure, summary judgment is appropriate “if the

pleadings, depositions, answers to interrogatories, and admissions on file, together with affidavits,

if any, show that there is no genuine issues as to any material fact and that the moving party is

entitled to judgment as a matter of law.” See Fed. R. Civ. P. 56(c). In making the determination

of whether a genuine issue of material fact exists, the court reviews the facts and inferences to be



                                                  2
         Case 5:19-cv-00721-OLG Document 29 Filed 03/31/21 Page 3 of 11



drawn from them in the light most favorable to the non-moving party. Reaves Brokerage Co., Inc.

v. Sunbelt Fruit & Vegetable Co., Inc., 336 F.3d 410, 412 (5th Cir. 2003).

        At the summary judgment stage, the movant bears the burden of identifying those portions

of the record it believes demonstrate the “absence of a genuine issue of material fact.” Lincoln

Gen. Ins. Co. v. Reyna, 401 F.3d 347, 349 (5th Cir. 2005). However, the movant need not negate

the elements of the non-movant’s case. See Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540

(5th Cir. 2005). The moving party may meet its burden “by pointing out ‘the absence of evidence

supporting the nonmoving party’s case.’” Duffy v. Leading Edge Products, Inc., 44 F.3d 308, 312

(5th Cir. 1995) (quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 913 (5th Cir. 1992)). If the

movant satisfies its burden, the non-moving party must present specific facts which show “the

existence of a genuine issue concerning every essential component of its case.” Am. Eagle

Airlines, Inc. v. Air Line Pilots Ass’n, Int’l, 343 F.3d 401, 405 (5th Cir. 2003) (citation and internal

quotation marks omitted); see also Lincoln Gen. Ins. Co., 401 F.3d at 349. At the summary

judgment stage, the non-movant cannot meet its burden with “conclusory allegations” or

“unsubstantiated assertions.” Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530

F.3d 395, 399 (5th Cir. 2008). In the absence of any proof, the court will not assume that the non-

movant could or would prove the necessary facts. Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

        A genuine issue of material fact exists when the evidence is such that a reasonable jury

could return a verdict for the non-movant. Tamez v. Manthey, 589 F.3d 764, 769 (5th Cir. 2009)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “As to materiality, the

substantive law will identify which facts are material.” Anderson, 477 U.S. at 248. “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly preclude



                                                   3
         Case 5:19-cv-00721-OLG Document 29 Filed 03/31/21 Page 4 of 11



the entry of summary judgment.” Id. “Factual disputes that are irrelevant or unnecessary will not

be counted.” Id.

                                          DISCUSSION

       Plaintiff asserts claims for general negligence, premises liability, and negligent undertaking

against both Defendant Wal-Mart, Inc. and Defendant Wal-Mart Stores Texas, LLC.2 To recover

against a defendant under a theory of general negligence, a plaintiff must provide evidence of the

following elements: (1) the defendant owed a legal duty or duties to the plaintiff; (2) the defendant

breached such duty or duties; and (3) the breach was the proximate cause of the plaintiff’s

damages. See Western Invs. v. Urena, 162 S.W.3d 547, 550 (Tex. 2005). “Premises liability is a

special form of negligence where the duty owed to the plaintiff depends upon the status of the

plaintiff at the time the incident occurred.” Urena, 162 S.W.3d at 550. To recover against a

defendant under a theory of premises liability, a business invitee, such as Plaintiff in this case,

must prove: (1) actual or constructive knowledge of some condition on the premises by the owner

or operator; (2) the condition posed an unreasonable risk of harm; (3) the owner or operator did

not exercise reasonable care to reduce or eliminate the risk; and (4) the owner or operator’s failure

to use such care proximately caused Plaintiff’s injuries. Wal-Mart Stores, Inc. v. Gonzalez, 968

S.W.2d 934, 936 (Tex. 1998). Finally, to prevail under a theory of “negligent undertaking,” a

plaintiff must first demonstrate that a defendant acted in a way that requires the imposition of a

duty where one otherwise would not exist. See Nall v. Plunkett, 404 S.W.3d 552, 555-56 (Tex.

2013). Once this is established, a plaintiff must then prove that: (1) the defendant undertook to

perform services that it knew or should have known were necessary for the plaintiff’s protection;



2
  Plaintiff’s response indicates that it may have been Plaintiff’s intention to assert a claim for
“negligent activity” rather than a claim for “negligent undertaking.” See docket no. 24 ¶¶ 1.1, 4.4,
4.6.

                                                 4
           Case 5:19-cv-00721-OLG Document 29 Filed 03/31/21 Page 5 of 11



and (2) the defendant failed to exercise reasonable care in performing those services and either:

(a) the plaintiff relied upon the defendant’s performance; or (b) the defendant’s performance

increased the plaintiff’s risk of harm. See id.

    I.       Wal-Mart, Inc.’s Motion for Summary Judgment

          Wal-Mart, Inc.’s motion asserts that Plaintiff has no evidence that Wal-Mart, Inc. owned

or operated the Premises and/or otherwise owed a duty to Plaintiff at the time of the incident. See

docket no. 22. On that basis, Wal-Mart, Inc.’s motion requests summary judgment on each of

Plaintiff’s three theories of relief. See id. Plaintiff did not respond to Wal-Mart, Inc.’s motion, nor

has Plaintiff provided summary judgment evidence demonstrating that Wal Mart, Inc. owned or

operated the Premises and/or otherwise owed Plaintiff any duty at the time of the alleged fall.

Thus, Plaintiff has failed to satisfy its burden of presenting specific summary judgment evidence

that shows the existence of a genuine issue as to those material elements of Plaintiff’s claims

against Defendant Wal-Mart, Inc. See Am. Eagle Airlines, Inc., 343 F.3d at 405. Accordingly, Wal-

Mart, Inc. is entitled to summary judgment as to each of Plaintiff’s claims, and Wal-Mart, Inc.’s

Motion for Summary Judgment will be granted.

    II.      Wal-Mart LLC’s Motion for Partial Summary Judgment

          Wal-Mart LLC does not seek summary judgment as to Plaintiff’s premises liability claim,3

and that claim will proceed to trial. Instead, at issue in Wal-Mart LLC’s Motion for Partial

Summary Judgment is whether Plaintiff’s general negligence and negligent undertaking claims

also should proceed to trial. Having reviewed the motion, the parties’ summary judgment evidence,

and the applicable law, the Court concludes that they should not.




3
  As noted below, Wal-Mart LLC does appear to request summary judgment as to one sub-issue
related to Plaintiff’s premises liability claim.

                                                  5
         Case 5:19-cv-00721-OLG Document 29 Filed 03/31/21 Page 6 of 11



       Plaintiff’s allegations and summary judgment evidence make clear that Plaintiff’s alleged

injuries occurred as the result of a “liquid substance” on the floor of the Premises. See docket no.

24-1 ¶ 4.2. Under Texas law, a plaintiff injured on another’s property may have “either a

negligence claim or a premises-liability claim against a property owner.” Occidental Chem.

Corp. v. Jenkins, 478 S.W.3d 640, 644 (Tex. 2016). A claim for “negligent activity [and/or general

negligence] encompasses a malfeasance theory based on affirmative, contemporaneous conduct

by the owner that caused the injury, while premises liability encompasses a nonfeasance theory

based on the owner’s failure to take measures to make the property safe.” Del Lago Partners,

Inc. v. Smith, 307 S.W.3d 762, 776 (Tex. 2010). When a claim is based on a premises condition

and not a contemporaneous negligent activity, a general negligence claim and/or negligent activity

claim is precluded. H.E. Butt Grocery Co. v. Warner, 845 S.W.2d 258, 259 (Tex. 1992); Keetch v.

Kroger Co., 845 S.W.2d 262, 264 (Tex. 1992). Importantly, the Supreme Court of Texas has

consistently held that, in cases in which a store patron is injured after slipping on a liquid on the

floor, such claims involve a “premises condition” that may serve as the basis for a premises liability

theory but may not serve as the basis of a general negligence or negligent activity claim. See

Warner, 845 S.W.2d at 259 (finding that plaintiff was “injured by a condition of the premises—a

puddle of water, chicken blood, and other fluids that had accumulated on the floor—rather than

[the store employee’s purportedly negligent failure to pre-bag the chicken in question]”); Keetch,

845 S.W.2d at 264 (holding that a plaintiff who slipped on water that an employee had sprayed on

the floor could not recover under theories of general negligence or negligent activity because the

employee had sprayed the water 30 minutes before plaintiff’s fall and “there was no ongoing

activity when [plaintiff] was injured”); Castro v. H.E.B. Grocery Co., L.P., 14-18-00277-CV, 2019

WL 2518481, at *3 (Tex. App.—Houston [14th Dist.] June 18, 2019, no pet.) (“The Supreme

Court of Texas has consistently treated slip-and-fall cases as premises-defect causes of action.”).

                                                  6
         Case 5:19-cv-00721-OLG Document 29 Filed 03/31/21 Page 7 of 11



Indeed, it is only when a plaintiff’s injuries are directly caused by a contemporaneous negligent

activity that a plaintiff may pursue a claim under a general negligence and/or negligent activity

theory. See Wal-Mart Stores, Inc. v. Garza, 27 S.W.3d 64, 67 (Tex. App.—San Antonio 2000, pet.

denied) (holding that plaintiff could not proceed on a theory of premises liability because plaintiff

was injured by contemporaneous activity of employee removing item from shelf).

       Notwithstanding the clarity and consistency of the relevant precedent, Plaintiff argues that

her claim can also be framed as a general negligence claim because the Walmart Supercenter’s

assistant manager—Deborah Flores (“Flores”)—“failed to follow Defendants’ safety policies” and

“decided to leave the water on the floor without putting a cone [ ] or calling another associate to

come and stand guard over the water to prevent any person from walking into the water.” Docket

no. 24 p. 9. But—as described in detail above—Plaintiff’s proposition cuts squarely against the

clear precedent of the Supreme Court of Texas. Notably, any premises liability claim could be

reframed as a general negligence or negligent activity claim if all a plaintiff had to do was identify

something that some store employee should have done differently, and for that exact reason, the

Supreme Court of Texas has specifically rejected such an extension to negligence liability. See

Keetch, S.W.2d at 264 (“At some point, almost every artificial condition can be said to have been

created by an activity. We decline to eliminate all distinction between premises conditions and

negligent activities.”). For that exact reason, Texas courts have made clear that an employee’s

nonfeasance (such as that alleged in this case) does not constitute a “contemporaneous” negligent

activity, and instead may only serve as the basis for a premises liability claim. See Del Lago

Partners, 307 S.W.3d at 776; Castro, 2019 WL 2518481, at *3. Indeed, because the law in this

area is so clear cut—and analogous cases are so common, see id. (collecting cases)—the Court is

a bit surprised that it is having to resolve this issue in this case. In sum, clear precedent dictates

that Plaintiff’s allegations in this case should proceed as a claim for premises liability, and

                                                  7
         Case 5:19-cv-00721-OLG Document 29 Filed 03/31/21 Page 8 of 11



Defendant Wal-Mart LLC is entitled to summary judgment as to Plaintiff’s “general negligence”

claim. Additionally, to the extent it was Plaintiff’s intention to also assert a “negligent activity”

claim, Wal-Mart LLC is also entitled to summary judgment on that theory for the same reasons.4

       Plaintiff’s response does not even attempt to explain why Plaintiff’s “negligent

undertaking” claim survives summary judgment. Indeed, such a theory appears inherently

inconsistent with Plaintiff’s theory of premises liability in this case.5 Specifically, to succeed on a

“negligent undertaking” claim, a plaintiff must first demonstrate that a defendant acted in a way

that requires the imposition of a duty where one otherwise would not exist. See Torrington Co. v.

Stutzman, 46 S.W.3d 829, 838-39 (Tex. 2000). Plaintiff’s premises liability is premised on the

duty that Wal-Mart LLC purportedly owed Plaintiff by virtue of her status as an invitee. See United

Scaffolding, Inc. v. Levine, 537 S.W.3d 463, 471 (Tex. 2017) (noting that business owed invitee

the duty to “use ordinary care to reduce or eliminate an unreasonable risk of harm created by a

premises condition which the owner . . . knows about or in the exercise of ordinary care should

know about.”). Indeed, if Wal-Mart LLC and/or Flores did not owe Plaintiff a duty in the first

instance, then Plaintiff’s premises liability claim would also fail. See Hyde v. Hoerauf, 337 S.W.3d

431, 436 (Tex. App.—Texarkana 2011, no pet.) (“If no duty exists, then no legal liability for

a premises liability claim can arise.”). Of course, Plaintiff has not argued as much, and instead,




4
  Although Plaintiff’s Complaint asserts a “negligent undertaking” claim, Plaintiff’s response
repeatedly references Plaintiff’s claim for “negligent activity.” See docket no. 24 ¶¶ 1.1, 4.4, 4.6.
As noted throughout this section, the same precedent that precludes Plaintiff’s claim for “general
negligence” also precludes Plaintiff’s claim based on any purported “negligent activity.”
5
  For this reason, the Court assumes either that (i) it was Plaintiff’s intention to assert a “negligent
activity” claim rather than a “negligent undertaking” claim (see note 2, supra), or (ii) it was
Plaintiff’s intention to assert its “negligent undertaking” claim in the alternative to its premises
liability claim.

                                                   8
         Case 5:19-cv-00721-OLG Document 29 Filed 03/31/21 Page 9 of 11



Plaintiff repeatedly argues the opposite.6 On this basis alone, it is apparent that Plaintiff cannot

satisfy the requisite elements of a claim for negligent undertaking.7 Accordingly, Wal-Mart LLC’s

Motion for Partial Summary Judgment will be granted as to that claim as well.

       In sum, Plaintiff has not identified any summary judgment evidence demonstrating that

Plaintiff’s injuries occurred as the result of the type of “contemporaneous negligent activity”

necessary to support a general negligence or negligent activity claim. Similarly, Plaintiff has made

no attempt to demonstrate that her evidence may satisfy the requisite elements for a negligent

undertaking claim. Instead, the record evidence clearly demonstrates that a premises liability claim

is Plaintiff’s potential avenue for relief in this case. Accordingly, Wal-Mart LLC’s Motion for

Partial Summary Judgment will be granted as to Plaintiff’s general negligence and negligent

undertaking claims.

       Finally, the Court notes that Wal-Mart LLC also requests summary judgment as to

Plaintiff’s “allegation that [Wal-Mart LLC] created the [dangerous] condition” that serves as the



6
 For example, Plaintiff specifically alleges that Defendant “owed Plaintiff a duty to inspect the
premises and maintain them in a reasonably safe condition.” Docket no. 24-1 ¶ 5.8.
7
  The “duty” element of Plaintiff’s “negligent undertaking” claim is not the only element for which
evidence appears to be lacking. Indeed, a plaintiff seeking to recover on a theory of “negligent
undertaking” must also demonstrate that the negligent conduct of the tortfeasor “increased the risk
of harm to Plaintiff.” In this case, Plaintiff has not provided any evidence (or even argument) that
Flores’s nonfeasance (or other conduct) itself increased the risk of harm to Plaintiff. Indeed,
inherent in Plaintiff’s premises liability claim (and evidence) is that the condition (liquid on the
floor) already presented the risk that ultimately resulted in Plaintiff’s injury, and there is no
evidence indicating that Flores’s inaction increased that risk. Nor is there any evidence that
Plaintiff was aware that Defendants’ or their employees were attempting to take steps to clean up
the liquid substance. Indeed, Plaintiff testified that she was unaware of the liquid on the floor prior
to her fall. See docket no. 24-3 at 20:9-11. Thus, it is unclear how Plaintiff specifically “relied” on
Defendants and/or their employees to use “reasonable care” when engaged in the “undertaking”
that supposedly serves as the basis for Plaintiff’s claim. In sum, there appear to be multiple reasons
why Plaintiff’s “negligent undertaking” claim is not the proper vehicle for Plaintiff’s recovery in
this case, and it is probably for that reason that Plaintiff’s response did not attempt to explain why
such a theory should survive summary judgment.

                                                  9
        Case 5:19-cv-00721-OLG Document 29 Filed 03/31/21 Page 10 of 11



basis for Plaintiff’s premises liability claim. See docket no. 23 p. 4. Based on Plaintiff’s response,

it is unclear whether Plaintiff contests that issue.8 In any event, however, neither party explains

why the Court should resolve this issue at this stage (if it is even disputed). Notably, a defendant’s

personal “creation of the condition” is not a necessary element of a premises liability claim. For

that reason, the Court will decline to enter “judgment” as to the issue, at least until it is clear that

the issue is actually contested and/or the parties have provided additional argument on the topic.

Accordingly, Wal-Mart LLC’s Motion for Partial Summary Judgment will be denied to the extent

it seeks summary judgment as to the specific issue of who was responsible for “creating” the

“condition” in question, but without prejudice to Wal-Mart LLC raising the issue again at

subsequent stages of the case.

                                   CONCLUSION AND ORDER

        For the reasons set forth above, Defendant Wal-Mart, Inc.’s Motion for Summary

Judgment (docket no. 22) is GRANTED, and Defendant Wal-Mart Stores Texas, LLC’s Motion

for Partial Summary Judgment (docket no. 23) is GRANTED IN PART and DENIED IN PART.

Specifically, Wal-Mart Stores Texas, LLC’s motion is granted as to Plaintiff’s “general

negligence” and “negligent undertaking” claims9 and denied only to the extent that Defendant also

requested “summary judgment” as to a sub-issue regarding Plaintiff’s remaining premises liability

claim. Only Plaintiff’s premises liability claim against Defendant Wal-Mart Stores Texas, LLC

shall proceed to trial in this case.




8
 Plaintiff’s response concedes that “[i]t is undisputed that the water was not placed on the floor
by Defendant or Defendant’s employees.” Docket no. 24 p. 9.
9
  To the extent it was Plaintiff’s intention to actually assert a “negligent activity” claim rather than
a “negligent undertaking” claim, Wal-Mart Stores Texas, LLC is entitled to summary judgment as
to that theory of relief as well. See notes 2 & 4, supra.

                                                  10
        Case 5:19-cv-00721-OLG Document 29 Filed 03/31/21 Page 11 of 11



       It is further ORDERED that Defendant Wal-Mart Stores Texas, LLC’s Motion to Strike

Plaintiff’s Response (docket no. 25) is DENIED AS MOOT.10

       It is so ORDERED.

                   31st day of ____________,
       SIGNED this ____         March        2021.



                                                                  ORLANDO L. GARCIA
                                                              Chief United States District Judge




10
   Defendant Wal-Mart Stores Texas, LLC’s reply brief requests—in the alternative—that
Plaintiff’s response brief be stricken as untimely. See docket no. 25. There is no indication that
Defendant Wal-Mart LLC was prejudiced by Plaintiff’s late filing, as Defendant had an
opportunity to file a reply brief (and in fact did so). Additionally, the Court considered the
substance of Plaintiff’s response brief, and as discussed above, the Court was not persuaded by the
arguments contained therein. Because the response brief and Defendant’s reply brief have both
been considered, the Court finds it appropriate to deny Defendant’s Motion to Strike as moot.

                                                11
